August 8, 1908. The opinion of the Court was delivered by
after the foregoing statement of facts. In Abbeville County v. McMillan, 52 S.C. 60, it was held: "That the act of a majority of a number of persons appointed by law to perform some public duty is the act of the whole." In the same case it is held: "Whether an officer has erred in the performance of a public duty in which he had discretion cannot be inquired into under proceedings in mandamus."
In Moore v. Napier, 64 S.C. 564, 42 S.E., 997, it was held: "That the Court, in its discretion, will refuse writ of mandamus when the effect of granting it would be to violate the intention of the act of the Legislature." *Page 177 
There can be no question that a majority of the taxpayers residing in the bounds of Lanford School District have, by their votes, declared a willingness to issue bonds to the amount of $3,500. It is the duty of the three trustees of said school district to carry out the will of their constituency. A majority of such trustees can act validly and by their conduct bind their constituency, but let us see what the act of the Legislature requires.
At page 523 of the Acts of 1907, in "An act to provide for the issuing of bonds in public school districts of South Carolina," in section 4 of the said act, it is provided: "If a majority of the votes cast at such election be for the issuing of bonds, such trustees shall issue such bonds, which shall not run longer than twenty years from date of issue thereof, which shall be sold by such trustees at not less than par, and the proceeds of which shall be used by such trustees for the purpose of erecting buildings, etc."
As before remarked, a majority of these trustees could and should carry out the wish of the people; the very object of an election is that the majority of the voters may declare a policy which shall bind them, and also bind their officers, but these officers are invested by this act with discretionary powers as to details. It is left to them to say when the bonds fill the requirements of law, and, furthermore, when they are able to sell the bonds at par. They allege they have not been able to negotiate the sale of the bonds at par, and there is no evidence that they can. Whether the trustees shall have the bonds lithographed before having an agreement to sell them is a matter of detail upon which they may exercise their discretion. Had the petitioners shown that the whole issue of bonds could be sold at par, a very different case would have been presented.
In the case we first cited, in an opinion prepared by that eminent jurist, Chief Justice McIver, he made the declaration we quoted; and, in the second, the words of Mr. Justice Gary are very pertinent. *Page 178 
This Court would use wise discretion in declining to require an issue of bonds at variance with the act of the Legislature.
We, therefore, will not issue the mandamus prayed for, but will dismiss the petition.